          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                     DELTA DIVISION

EDDIE JONES
Reg. #18664-026                                           PLAINTIFF

v.                     No. 2:19-cv-10-DPM

DEWAYNE HENDRIX, Complex Warden;
BRENDA HOY, Health Service Administrator;
NWANNEM OBI-OKOYE, MD, Health Service
Doctor; JUDITH LAMARRE, Physician Assistant,
all individually and in their official capacities;
FEDERAL BUREAU OF PRISONS; METHODIST
UNIVERSITY HOSPITAL; FORREST CITY
MEDICAL CENTER; and JOHN DOES 1-20                 DEFENDANTS

                           JUDGMENT
     Jones's claims against Hendrix, Hoy, the Federal Bureau of
Prisons, Methodist University Hospital, Forrest City Medical Center,
and the Doe Defendants are dismissed without prejudice. His claims
against Lamarre and Obi-Okoye are dismissed with prejudice.


                                  ~¼~
                               D .P. Marshall Jr.
                               United States District Judge

                                  Jo JtMAv'Mv   ,2/)7-0
                                     ~      I
